Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16th, 2021 has been entered.
Response to Amendments
The amendment filed November 16th, 2021 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tiemann (US 4,301,982).

a clamp/clamping device (15) comprising a pair of opposing pads (48, 49) operable between an open position (figure 2) to receive a portion of a proprotor blade between the pair of opposing pads and a closed position (figure 3) to grip the portion of the proprotor blade with the pair of opposing pads (Col. 2 Lines 43; Col. 4 lines 58-61);
a single rotary actuator (as shown in the figure below; a single rotary actuator rotates the lever arm (25)) in connection with the clamp, wherein the single rotary actuator is configured to operate the clamp between the open and the closed position (Col. 3 Lines 43-52; the force is exerted on the lever arm (25) by a single rotary actuator); and
an axial rod/ fastener member (43) coupled to the pair of opposing pads, wherein axial movement of the axial rod in a first axial direction moves the pair of opposing pads away from one another (clearly seen in figure 2) and the axial movement of the axial rod in a second axial direction moves the pair of opposing pads towards one another (clearly seen in figure 3) (Col. 4 Lines 27-30).

    PNG
    media_image1.png
    805
    617
    media_image1.png
    Greyscale

Regarding claim 2, Tiemann ‘982 teaches (figures 1-3) the clamp system wherein the single rotary actuator is connected to the pair of opposing pads through an overcenter link/lever arm (25) (clearly seen in figures 2-3), wherein the overcenter link locks the pair of opposing pads in the closed position (Col. 3 Lines 53-59).
Regarding claim 3, Tiemann ‘982 teaches (figures 1-3) the clamp system, wherein the clamp comprises a frame/ jaw (16, 17) (Col. 3 Lines 1-2); and
the pair of opposing pads pivotably connected to the frame (opposing pads (48, 49) pivots with the thin metal flexible sheet (38)).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Przybyla (US 2019/0277353) in view of Vander Lind et al. (US 9,957,042), (Tiemann US 4,301,982) and Tzeng et al. (US 2016/0152329).
Regarding claims 1 and 9, Pryzbyla ‘353 teaches (figures 1A-1D) an aircraft (10) comprising:
a pylon (18a, 18b) rotatable relative to a wing (14), the pylon having a fairing with a cut-out /slot (40) (Para 0019; fairing encloses the internal structure of the pylon);
a proprotor assembly (20a, 20b) carried by the pylon, the proprotor assembly having a proprotor blade (24) that is foldable to a stowed position during non-rotary flight (Para 0020, 0024);
but it is silent about the clamp system for securing a proprotor blade in a stowed position, the clamp system comprising: 
a clamp positioned with the pylon at the cut-out, the clamp comprising a pair of opposing pads operable between an open position to receive a portion of the proprotor blade between the pair of opposing pads and a closed position to grip the portion of the proprotor blade with the pair of opposing pads; and
	a single rotary actuator in connection with the clamp, wherein the single rotary actuator is configured to operate the clamp between the open and the closed position.
an axial rod coupled to the pair of opposing pads, wherein axial movement of the axial rod in a first axial direction moves the pair of opposing pads away from one another and the axial movement of the axial rod in a second axial direction moves the pair of opposing pads towards one another.
	However, Vander Lind et al. ‘042 teaches the use of magnets/clamping device to allow the blades to maintain a secure position when they are folded in (Col. 3 Lines 62-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pryzbyla ‘353 to incorporate the teachings of Vander Lind et al. ‘042 to configure an aircraft with a clamping device positioned with the pylon at the cut-out to hold blades so as to prevent wind from flapping the blades or moving the blades’ positions (Col. 3 Lines 64-67).
Tiemann ‘982 teaches (figures 1-3) a clamp/clamping device (15) comprising a pair of opposing pads (48, 49) operable between an open position (figure 2) to receive a portion of a proprotor blade between the pair of opposing pads and a closed position (figure 3) to grip the portion of the proprotor blade with the pair of opposing pads wherein the clamp is actuated via a single rotary actuator (as shown in the figure above; a single rotary actuator rotates the lever arm (25)) (Col. 2 Lines 43; Col. 4 lines 58-61). Tiemann ‘982 further teaches (figures 1-3) an axial rod/ fastener member (43) coupled to the pair of opposing pads, wherein axial movement of the axial rod in a first axial direction moves the pair of opposing pads away from one another (clearly seen in figure 2) and the axial movement of the axial rod in a second axial direction moves the pair of opposing pads towards one another (clearly seen in figure 3) (Col. 4 Lines 27-30). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pryzbyla ‘353 to incorporate the teachings of Tiemann ‘982 to configure a clamp comprising a pair of opposing pads operable between an open position to receive a portion of the proprotor blade between the pair of opposing pads and a closed position to grip the portion of the proprotor blade with the pair of opposing pads, and an axial rod coupled to the pair of opposing pads, wherein axial movement of the axial rod in a first axial direction moves the pair of opposing pads away from one another  and the axial movement of the axial rod in a second axial direction moves the pair of opposing pads towards one another. One of ordinary skill in art would recognize that doing so would physically secure blades.
Tzeng et al. ‘329 teaches (figures 4A-5A)) a gimbal lock mechanism (401) with a plurality of cams (405) each having the cuff lock lobe (311) and a gimbal lock lobe (407) that can selectively rotate about a hinge (409) when selectively actuated by an actuator (41), wherein each cam (405) is coupled together by a ring/overcenter link (413) and linkage (415) such that a single actuator rotate all the cams (405) by rotating ring/overcenter link (413) (Para 0026). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pryzbyla ‘353 to incorporate the teachings of Tzeng et al. ‘329 to configure the clamp system similar to gimbal lock mechanism comprising a rotary actuator (actuator rotates the ring/overcenter link) coupled together by a ring/overcenter link (413) and linkage (415) to operate multiple clamps through one single actuator (Para 0026).
	Regarding claims 2 and 10, modified Pryzbyla ‘353 teaches the single rotary actuator connected to the pair of opposing pads through an overcenter link, wherein the overcenter link locks the pair of opposing pads in the closed position (modified Pryzbyla ‘353 has the clamp system where cam of Tzeng et al. ‘329 replaced by the clamp of Tiemann ‘982, and linkage (415) of Tzeng et al. ‘329 replaced by lever arm (25) of Tiemann ‘982).
Regarding claims 3 and 14, modified Pryzbyla ‘353 teaches the aircraft/the clamp system wherein the clamp comprises a frame / jaw (16, 17) (Tiemann ‘982; Col. 3 Lines 1-2); and
the pair of opposing pads pivotably connected to the frame (opposing pads (48, 49) pivots with the thin metal flexible sheet (38).
	Regarding claim 4, modified Pryzbyla ‘353 teaches (figures 1A-1D) the clamp system wherein the single rotary actuator is connected to the axial rod through an overcenter link, wherein the overcenter link locks the pair of opposing pads in the closed position (modified Pryzbyla ‘353 has the clamp system where cam of Tzeng et al. ‘329 replaced by the clamp of Tiemann ‘982, and linkage (415) of Tzeng et al. ‘329 replaced by lever arm (25) of Tiemann ‘982).
Regarding claim 5, modified Pryzbyla ‘353 teaches (figures 1A-1D) the clamp system further comprising a rotary transmission connecting the overcenter link to the single rotary actuator (actuator together with overcenter link comprises a rotary transmission).
	Regarding claim 11, modified Pryzbyla ‘353 teaches an invention as described above in claim 9 but it is silent about the clamp further comprising shield members that substantially close the cut-out when the clamp is in the closed position. However, it would have been obvious to have shield/fairing members that substantially close the cut-out when the clamp is in the closed position to create the smooth aerodynamic surface to reduce drag.
Regarding claim 12, modified Pryzbyla ‘353 teaches the aircraft wherein the single rotary actuator connected to the pair of opposing pads through an overcenter link, wherein the overcenter link locks the pair of opposing pads in the closed position (modified Pryzbyla ‘353 has the clamp system where cam of Tzeng et al. ‘329 replaced by the clamp of Tiemann ‘982, and linkage (415) of Tzeng et al. ‘329 replaced by lever arm (25) of Tiemann ‘982).
Regarding claim 15, modified Pryzbyla ‘353 teaches an invention as described above in claim 14 but it is silent about the clamp further comprising shield members that substantially close the cut-out when the clamp is in the closed position. However, it would have been obvious to have shield/fairing members that substantially close the cut-out when the clamp is in the closed position to create the smooth aerodynamic surface to reduce drag.
Regarding claim 17, Pryzbyla ‘353 teaches (figures 1A-1D) a method comprising:
flying a tiltrotor aircraft (10) in a rotary flight mode (Para 0021);
transitioning the tiltrotor aircraft from the rotary flight mode to a non-rotary flight mode (Para 0024);
folding, during the non-rotary flight mode, a proprotor blade (Para 0024); 
but it is silent about coupling an axial rod to a pair of opposing pads;
actuating via a rotary actuator a clamp positioned at a cut-out in a pylon fairing to an open to an open position separating a pair of opposing pads;
positioning a portion of the proprotor blade between the pair of opposing pads; and
actuating the opposing pads to a closed position gripping the portion of the proprotor blade between the pair of opposing pads; and 
wherein axial movement of the axial rod in a first axial direction moves the pair of opposing pads away from one another and the axial movement of the axial rod in a second axial direction moves the pair of opposing pads to the closed position.
	However, Vander Lind et al. ‘042 teaches the use of magnets/clamping device to allow the blades to maintain a secure position when they are folded in (Col. 3 Lines 62-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pryzbyla ‘353 to incorporate the teachings of Vander Lind et al. ‘042 to configure an aircraft with a clamping device positioned with the pylon at the cut-out to hold blades so as to prevent wind from flapping the blades or moving the blades’ positions (Col. 3 Lines 64-67).
Tiemann ‘982 teaches (figures 1-3) a clamp/clamping device (15) comprising a pair of opposing pads (48, 49) operable between an open position (figure 2) to receive a portion of a proprotor blade between the pair of opposing pads and a closed position (figure 3) to grip the portion of the proprotor blade with the pair of opposing pads wherein the clamp is actuated via a single rotary actuator (as shown in the figure above; a single rotary actuator rotates the lever arm (25)) (Col. 2 Lines 43; Col. 4 lines 58-61). Tiemann ‘982 further teaches (figures 1-3) an axial rod/ fastener member (43) coupled to the pair of opposing pads, wherein axial movement of the axial rod in a first axial direction moves the pair of opposing pads away from one another (clearly seen in figure 2) and the axial movement of the axial rod in a second axial direction moves the pair of opposing pads towards one another (clearly seen in figure 3) (Col. 4 Lines 27-30).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pryzbyla ‘353 to incorporate the teachings of Tiemann ‘982 to configure a clamp comprising a pair of opposing pads operable between an open position to receive a portion of the proprotor blade between the pair of opposing pads and a closed position to grip the portion of the proprotor blade with the pair of opposing pads, and an axial rod coupled to the pair of opposing pads, wherein axial movement of the axial rod in a first axial direction moves the pair of opposing pads away from one another  and the axial movement of the axial rod in a second axial direction moves the pair of opposing pads towards one another. One of ordinary skill in art would recognize that doing so would physically secure blades.
	Tzeng et al. ‘329 teaches (figures 4A-5A)) a gimbal lock mechanism (401) with a plurality of cams (405) each having the cuff lock lobe (311) and a gimbal lock lobe (407) that can selectively rotate about a hinge (409) when selectively actuated by an actuator (41), wherein each cam (405) is coupled together by a ring/overcenter link (413) and linkage (415) such that a single actuator rotate all the cams (405) by rotating ring/overcenter link (413) (Para 0026). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pryzbyla ‘353 to incorporate the teachings of Tzeng et al. ‘329 to configure the clamp system similar to gimbal lock mechanism comprising rotary actuator (actuator rotates the ring/overcenter link) coupled together by a ring/overcenter link (413) and linkage (415) to operate multiple clamps through one single actuator (Para 0026).
Regarding claim 18, modified Pryzbyla ‘353 teaches an invention as described above in claim 17 but it is silent about the clamp further comprising shield members, the shield members substantially closing the cut-out when the clamp is in the closed position. However, it would have been obvious to have shield/fairing members that substantially close the cut-out when the clamp is in the closed position to have create the smooth aerodynamic surface to reduce drag.
Claims 6-8, 13, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Przybyla (US 2019/0277353) , Vander Lind et al. (US 9,957,042), Tiemann (US 4,301,982) and Tzeng et al. (US 2016/0152329) as applied to claim 1, 9, 15 and 17 respectively above, and further in view of Foskey et al. (US 2019/0106197).
Regarding claims 6, 13, 16 and 19, modified Pryzbyla ‘353 teaches an invention as described above in claims 1, 9, 15 and 17 respectively above but it is silent about the portion of the proprotor blade comprising a tab extending from a trailing edge of the proprotor blade. However, Foskey et al. ‘197 teaches (figures 1A-2B) the aircraft blade (100) comprising a deployable trailing-edge tab (116). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pryzbyla ‘353 to incorporate the teachings of Foskey et al. ‘197 to configure a proprotor blade with a tab. One of ordinary skill in art would recognize that doing so would enable help to secure blades via tabs without damaging the blade structure.
Regarding claim 7, modified Pryzbyla ‘353 teaches the clamp system wherein the single rotary actuator is connected to the pair of opposing pads through an overcenter link, wherein the overcenter link locks the pair of opposing pads in the closed position (modified Pryzbyla ‘353 has the clamp system where cam of Tzeng et al. ‘329 replaced by the clamp of Tiemann ‘982, and linkage (415) of Tzeng et al. ‘329 replaced by lever arm (25) of Tiemann ‘982).
Regarding claim 8, modified Pryzbyla ‘353 teaches the clamp system wherein the clamp comprises a frame/ jaw (16, 17) (Tiemann ‘982; Col. 3 Lines 1-2); and
the pair of opposing pads pivotably connected to the frame (opposing pads (48, 49) pivots with the thin metal flexible sheet (38).
	an axial rod/ fastener (43) coupled to the pair of opposing pads and the overcenter link/ lever arm (25), wherein axial movement of the axial rod moves the pair of opposing pads relative to one another (clearly seen in figures 2-3 of Tiemann ‘982) (Tiemann ‘982; Col. 4 Lines 27-30)).
Regarding claim 20, modified Pryzbyla ‘353 teaches an invention as described above in claim 19 but it is silent about the clamp further comprising shield members, the shield members substantially closing the cut-out when the clamp is in the closed position. However, it would have been obvious to have shield/fairing members that substantially close the cut-out when the clamp is in the closed position to have create the smooth aerodynamic surface to reduce drag.
Response to Arguments
Applicant’s arguments, see 8, filed November 16th, 2021, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) and claim(s) 1, 9 and 17 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tiemann (US 4,301,982).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/2/2022